The city of New York,, a self-insured employer, has appealed from an award of the State Industrial Board in claimant’s favor. The sole question is whether or not the award is properly made against the city or whether it should have been made against the Special Fund under the provisions of section 25-a of the Workmen’s Compensation Law. On November 16, 1927, while claimant was engaged in his regular occupation,, he received injuries which caused an epigastric hernia which required operative-interference. In January, 1930, he suffered a recurrent hernia which made a second operation necessary. A third operation became necessary in November, 1940, The Board found that between the years 1930 and 1939 the appellant, furnished claimant with four or five trass belts, the last of which was furnished claimant on July 10, 1939. Award unanimously affirmed, with costs to the State Industrial Board. Present — Hill, P. J., Crapser, Bliss, Heffernan and Foster, JJ.